t c summary opinion united_states tax_court larry d marte a land petitioners v commissioner of internal revenue respondent docket no 3034-o00s filed date larry d land pro_se blaine c holiday for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and a sec_6662 penalty of dollar_figure at trial petitioners conceded that they are not entitled to deductions of dollar_figure for contract labor and dollar_figure for utilities expenses which they claimed on their schedule c respondent conceded the sec_6662 penalty this court must decide whether petitioners are entitled to a claimed schedule c deduction of dollar_figure for vehicle expense and whether petitioners are entitled to an dollar_figure deduction for expenses claimed on their schedule f the earned_income_credit under sec_32 will automatically be adjusted for any changes some of the facts in this case have been stipulated and are so found petitioners resided in st paul minnesota at the time they filed their petition larry land petitioner filed a schedule c for a business named new tech ideas new tech which was in the business of new products petitioner is the proprietor of new tech apparently petitioner has various products he has invented such as a wrist saver and a dice randomizer he claimed he had games copyrighted petitioner claimed he had a lot of copyrights anda lot of patents out there at trial he stated hopefully one day i'll be able to market them as part of his business petitioner claimed that he drove around to various stores to window shop where he would look at the merchandise in order to find new products to make on the new tech schedule c petitioners reported no income and no inventory petitioner explained this by stating most all of this stuff at that point is give away stuff you give to people and give away hoping that they will say ‘hey we like that idea and we're going to do it with you ’ during petitioner was also a partner in nashville north llc a partnership the purpose of which was to promote greg shires a country and western singer and produce cds on the new tech schedule c petitioners deducted dollar_figure of their home mortgage interest as rent and dollar_figure of property taxes as taxes petitioners did not elect to itemize their deductions petitioners paid dollar_figure in mortgage interest_expense and dollar_figure in taxes respondent disallowed the dollar_figure of rent expense and the dollar_figure of taxes claimed on the schedule c instead respondent determined that petitioners are entitled to a dollar_figure deduction for business use of their home petitioners agreed with the determination that they were limited to that deduction for the business use of their home we sustain respondent's determinations that disallowed the rent and tax deductions claimed by petitioners on the new tech schedule c and allowed petitioners a dollar_figure deduction for the business use of their home petitioner claimed dollar_figure of deductions for prototype manufacturing expense on new tech's schedule c the money was for the production of country and western cds which petitioner planned to give away petitioner thought that if he gave away the cds people would invest in that endeavor respondent contends that this dollar_figure prototype expense was an expense of the nashville north llc partnership because the partnership was the entity promoting greg shires the singer on the cds petitioner agreed with this characterization at trial accordingly the expense belonged to the partnership we sustain respondent's determination as to this issue respondent disallowed dollar_figure of vehicle expense deducted on petitioners' new tech schedule c deductions are strictly a matter of legislative grace 503_us_79 292_us_435 taxpayers must substantiate claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover taxpayers must keep sufficient records to establish the amounts of the deductions 43_tc_824 sec_1 l a income_tax regs sec_274 imposes stringent substantiation requirements for the deduction of travel_expenses and automobile expenses taxpayers must substantiate by adequate_records certain items in order to claim deductions such as the amount and place of each separate expenditure the property's business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date petitioner provided a calendar with circled numbers that allegedly represent the total number of miles driven each day for business purposes petitioner also had a hand-written sheet with the total business and nonbusiness miles traveled during the year in his car and truck there was no mention in any document of where petitioner traveled who he visited or the business_purpose of each trip many notations appear to be personal in nature even assuming petitioner had a trade_or_business these records are not adequate to satisfy the requirements of sec_274 we sustain respondent's determination as to this issue petitioners reported a dollar_figure annual installment_payment from the sale of their home and farm as income on their schedule f profit or loss from farming under sales of livestock produce grains and other products you raised respondent determined that the dollar_figure installment_payment should not have been reported on schedule f but it should have been reported on schedule d as capital_gain income of dollar_figure petitioner appeared to agree to this adjustment we sustain respondent’s determination respondent also disallowed dollar_figure of the deductions on petitioners' schedule f the deductions consist of dollar_figure of legal fees dollar_figure of accounting fees dollar_figure for office expense dollar_figure of telephone expense dollar_figure of miscellaneous expense and dollar_figure of other interest_expense respondent contends that the expenses are not farm expenses and that the majority of the expenses are personal expenses aside from the legal fees petitioners did not substantiate the remaining dollar_figure of claimed expenses petitioner has been engaged in a law suit against the united_states for damage done to his cattle and family when the u s army allegedly disposed of nerve agents into the water supply of the farm respondent concedes that petitioners paid dollar_figure of legal expenses in in connection with the lawsuits respondent contends that the lawsuits were principally for personal injuries suffered by petitioner and his family and that the legal fees would not be deductible because any recovery from the lawsuits would be nontaxable under sec_104 litigation expenses may be deductible under either sec_162 or sec_212 112_tc_325 noons v commissioner tcmemo_2000_106 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under sec_212 a taxpayer may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income if such income will be taxable when received andrews v commissioner tcmemo_1992_668 orr v commissioner tcmemo_1992_566 sec_1_212-1 income_tax regs sec_265 provides that no deduction is allowable for expenses allocable to income which is wholly exempt from income_tax in the lawsuit petitioners claim that they suffered personal injuries and property damage 35_fedclaims_345 affd 37_fedclaims_231 under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness any damages that petitioners potentially could have received on account of their personal injuries would not be taxable under sec_104 therefore the expenses associated with the personal injury portion of their suit are not deductible sec_265 petitioners provided no allocation of the fees they paid nevertheless we recognize that some part of the legal fees was business_expenses where the court is satisfied that the taxpayer is entitled to some deduction but where the records are inadequate to establish the amount of the deduction the court may make an approximation of the amount of the deduction 39_f2d_540 2d cir in such cases we are cautioned to bear heavily against the taxpayer whose inexactitude is of his own making cohan v commissioner supra pincite we find that dollar_figure of the legal fees are deductible under sec_162 to the extent that we have not addressed any of the parties' arguments we have considered them and conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
